DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brad Schepers on 2/23/2022.

The application has been amended as follows: 
Amended Claim 1, as follows:
In Claim 1, at Line 20-21, change “a first position” to --an initial position--, and change “second position” to --final position--.

Amended Claim 3, as follows:
In Claim 3, at Line 4, insert --of-- after “a respective one”.

Amended Claim 4, as follows:
In Claim 4, at Line 1, change “device” to --member--.

Amended Claim 8, as follows:


Amended Claim 10, as follows:
In Claim 10, at Line 2, change “device” to --member--.

Amended Claim 11, as follows:
In Claim 11, at Line 2, change “triggering device” to --triggering member--.

Amended Claim 12, as follows:
In Claim 12, at Line 2, change both instances of “waveguide” to --guide--, and in Line 3, change “waveguide body” to --guide support body--.

Amended Claim 13, as follows:
In Claim 13, at Line 2, change “waveguide” to --guide--.

Amended Claim 15, as follows:
In Claim 15, at Lines 1 and 3, change “device” to --member--.

Amended Claims 16-19, as follows:
In each of Claims 16-19, at Line 1, change “waveguide” to --guide--.

Amended Claim 20, as follows:
In Claim 20, at Line 2, change both instances of “device” to --member--, and in Line 3, change “second position” to --final position--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to Claim 1, the closest prior art is considered to be US 2017/0196623 to Nagtegaal (“Nagtegaal”) which discloses:
a connector for connecting a first mechanical waveguide 16 with a second mechanical waveguide 12, comprising: a first guide support body 310; a second guide support body 320; a first tubular member 314 fixed relative to the first guide support body; and a triggering member 28.
However, the prior art is lacking a teaching, suggestion, or motivation to modify Nagtegaal so as to further include: 
first and second tubular screws, as claimed in claim 1; an indexer, as claimed in claim 1; 
wherein during an initial movement of the triggering member from the initial position to the final position, the second tubular screw has a fixed position relative to the first tubular screw and the first tubular screw rotates and translates within the tubular member towards the first guide support body,
wherein during a further movement of the triggering member from the initial position to the final position, the second tubular screw stops rotating while the first tubular screw continues rotating and translating within the tubular member towards the first guide support body to connect together the first and second mechanical waveguides, an angular shift being created between an angular position of the first tubular screw and a position of the second tubular screw once the second tubular screw stops rotating,
wherein during an initial movement of the triggering member from the final position to the initial position, the second tubular screw has a fixed position relative to the first tubular screw and the 
wherein during a further movement of the triggering member from the final position to the initial position, the indexer stops a rotation of the second tubular screw when at the initial angular position and the first tubular screw continues rotating within the tubular member.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        2/23/22